Citation Nr: 1504108	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include arthritis, based upon substitution. 
      
2.  Entitlement to service connection for neuropathy of the bilateral lower extremities, claimed as a result of exposure to herbicides, based upon substitution.

3.  Entitlement to service connection for Hepatitis C, based upon substitution.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with alcohol dependence, based upon substitution.

5.  Entitlement to service connection for a callus on the right hand, based upon substitution.

6.  Entitlement to service connection for a skin rash, based upon substitution.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from March 1970 to April 1971.  He died in April 2011.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant presented testimony at a Videoconference Board hearing in June 2012, and a transcript of the hearing is associated with the Veteran's electronic claims folder. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension, including as secondary to PTSD with alcohol dependence and entitlement to service connection for a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam from September 1970 to March 1971 and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

2.  A left knee disability was neither manifest in service or within one year of service, and is unrelated to service.  

3.  The evidence of record is at least in equipoise as to whether the Veteran's neuropathy of the bilateral lower extremities was caused by his service-connected PTSD with alcohol dependence.  

4.  The evidence of record is at least in equipoise as to whether the Veteran's Hepatitis C was caused by his service-connected PTSD with alcohol dependence.  

5.  A callus on the right hand is not related to service.  





CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Resolving all doubt in the Veteran's favor, the Veteran's neuropathy of the bilateral lower extremities was caused or aggravated by his service-connected PTSD with alcohol dependence.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

3.  Resolving all doubt in the Veteran's favor, the Veteran's Hepatitis C was caused or aggravated by his service-connected PTSD with alcohol dependence.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4.  A callus on the right hand was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for substitution in a deceased Veteran's claim on appeal, if an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA letter will not be provided to the individual requesting substitution.  See Revised Substitution Party in Case of Claimant's Death, Fast Letter 10-30 (Dep't of Veterans Affairs April 3, 2013).

Here, a letter was sent to the Veteran in September 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  As the Veteran received adequate notice, the VA has fulfilled its duty to notify and is not required to provide further notice to the appellant.

In regard to the duty to assist, in April 2014, the Board remanded the matters for medical opinions.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting VA's duty to assist by obtaining a medical opinion in Dependency and Indemnity Compensation matters).  The clinician reviewed the evidence and provided opinions with supporting rationale.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran and appellant.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of the claim.



II.  Substitution 

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a).  

Here, the Veteran died in April 2011.  At the time of his death, the Veteran had perfected his substantive appeal.  In May 2011, his surviving spouse filed her application for Dependency and Indemnity Compensation (DIC), including for cause of death.  In a December 2011 rating decision, the RO granted the claim for service connection for cause of death.  In March 2012, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.  

III.  Service Connection

Herbicide Presumption

The Veteran contended that his neuropathy of bilateral lower extremities was related to his exposure to Agent Orange while stationed in Vietnam.  See September 2010 Notice of Disagreement.  

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

Here, although there is evidence that the Veteran had service in Vietnam from September 1970 to March 1971 and the Veteran had a diagnosis of peripheral neuropathy, the Board notes that it is not a condition listed as presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  

Accordingly, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is not warranted.  Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary Service Connection 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).




Neuropathy and Hepatitis C 

Here, there is evidence that the Veteran had diagnoses of neuropathy of the bilateral lower extremities and Hepatitis C, and the Veteran was service-connected for PTSD with alcohol dependence.  

In April 2014, the Board remanded the matter for a medical opinion.  In July 2014, a clinician provided the following opinions.  

The Veteran's bilateral peripheral neuropathy was less likely than not related to service.  Although the Veteran noted on the VA 21-2507 that he experienced cramping in his legs, he also denied paralysis and neuritis on the same form.  The physical separation examination was normal.  The Veteran was diagnosed in 1995 and post-service treatment records also confirmed a diagnosis of alcoholism.  Numerous records confirm the etiology of alcoholic sensory peripheral neuropathy of the lower extremities.  The Veteran's peripheral neuropathy was more likely than not related to the long chronic alcohol usage.  

The Veteran's Hepatitis C was less likely than not related to service.  The Veteran's Hepatitis C was more likely than not related to his post-service alcoholism.  His post-service lifestyle included multiple surgeries with the potential for blood transfusions.  The Hepatitis C was more likely than not acquired well after service due to etiologies related to high risk lifestyle patterns.  

The clinician's opinion does not appear to support a nexus between the Veteran's neuropathy and Hepatitis C and service; however, her rationale supports a finding that both disabilities were related to the Veteran's alcohol dependence associated with his service-connected PTSD.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the most probative value of a medical opinion comes from its reasoning).  In this regard, the clinician directly relates the Veteran's neuropathy to long term alcohol abuse.  She also indicates that the Veteran's Hepatitis C more likely than not developed from his post-service alcoholism.  Although she lists other explanations for the Veteran's Hepatitis C, the legal threshold for granting service connection is based on an "as likely as not" standard.  Here, the Veteran's alcoholism is one of several factors which the clinician attributes to the Veteran's development of Hepatitis C and therefore meets this standard.  The Board finds the opinions to be of considerable probative value.  The clinician reviewed the Veteran's electronic claims folder, including pertinent medical evidence and provided a medical opinion with relevant rationale.  

In sum, the Board finds that the evidence in support of and against the Veteran's claims to be of equal probative value.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving doubt in the Veteran's favor, the claims for entitlement to service connection for neuropathy of the bilateral lower extremities and Hepatitis C are granted.

Direct and Chronic Disease Presumptive Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  
38 U.S.C.A. § 1112(a)(1) (West 2014).

Left knee

On the Veteran's April 1971 Report of Medical History, he indicated that he had a trick left knee.  The physical separation examination was normal. 

An August 2007 Social Security Administration (SSA) disability medical report indicates that the Veteran's left knee range of motion was within normal limits and no knee disability was noted.  A November 2007 VA treatment note indicates that the Veteran had an injury to the upper tibia one month prior.  The accompanying x-ray examination report indicates that Veteran had degenerative joint disease of the left knee.  

The July 2014 clinician opined the following:

The Veteran's degenerative joint disease of the left knee was less likely than not related to service.  The conclusion is based on the enlistment and separation examinations.  While there was a "yes" marked on the report of medical history for the category for tricked knee, the explanation by the provider did not indicate that there was any injury in service or that there was any abnormal physical finding at the time of separation.  The post-service treatment records indicate that the Veteran suffered multiple falls, automobile accident as well as normal aging process that more likely than not were causative etiologies of any left knee degenerative joint disease.  The Veteran specifically commented that he injured his right femur due to an automobile accident that rendered more likely than not stress on the contralateral left leg, which of course would have and likely did not effect on the left knee.  

The Board finds the July 2014 opinion to be probative in value.  The clinician considered the Veteran's full medical record and provided an opinion with supporting rationale.  She addressed evidence seemingly favorable to the claim and explained why she opined against a connection between the Veteran's post-service degenerative left knee disability and service.  

The Board notes that the Veteran contended that his knee was related to the strenuous exercises during service, in particular "duck walk[s] and squats."  However, there is no evidence that the Veteran was qualified and/or competent to give a medical opinion regarding the etiology of his knee disability.  Such knee conditions as degenerative joint disease are diagnosed not by symptoms alone but by specialized testing such as x-rays, MRI, CT scan, or other testing.  Rendering an etiology opinion would require knowledge of the various causes or risk factors for degenerative joint disease, and knowledge of periods of incubation or disease processes.  The question of causation, in this case, involves a complex medical question that the Veteran was not competent to address.

The Board finds the July 2014 clinician's findings more probative than the Veteran's statements.  The clinician is qualified to provide an opinion on the Veteran's knee disability.  Further, the clinician provided supporting rationale, including citing to intercurrent injuries to the knee post-service, which she attributed to the Veteran's knee disability.  

In sum, while the record shows that the Veteran had a knee injury in service, and had knee problems several years post service, the preponderance of the evidence is against a finding that the knee disability in question was related to the knee complaint noted in service or to any injury therein.

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a left knee disability was manifest to a degree of 10 percent or more within a year of separation.  Regarding continuity of symptomatology, although he reported a trick left knee on his medical history report, the separation examiner did not note any abnormalities on his separation examination report.  Evidence indicates that the Veteran engaged in physically demanding professions such as in the construction and welding fields, with no complaints of a left knee problem until 2007 - more than 30 years after separation from service.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a left knee disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Callus

On the Veteran's April 1971 Report of Medical History, he indicated that he had skin diseases - a rash in particular.  The physical examination was normal. 

SSA disability records indicate that the Veteran reported that he worked in aircraft maintenance while in service and post-service as a certified flight instructor, a construction worker and welder.  He flew a charter airplane for Butler Aviation for about 10 to 15 years.  

The July 2014 clinician opined that the Veteran's skin disorders were less likely than not caused by service.  The clinician noted that the Veteran marked "yes" on report of medical history and the examiner noted a rash.  She noted that the Veteran was a commercial pilot post-service and was also documented to be right handed, which more likely than not accounted for the etiology of a callous due to the dominant use of the right hand.  

The Board finds the July 2014 clinician's findings probative.  She considered the Veteran's full medical history and post-service exposures and occupation.  She found that the Veteran's profession as a pilot more than likely contributed to his callus.  

The Veteran admitted that he did not know the source of his callus.  See September 2010 Notice of Disagreement.  There is no other competent evidence which explain the etiology of the Veteran's callus.  Therefore, the Board finds that the July 2014 clinician's opinion to be the most probative evidence of record.

Given that the Board has found the unfavorable July 2014 VA opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection for a callus on the right hand must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a left knee disability, based upon substitution, is denied.

Entitlement to service connection for neuropathy of the bilateral lower extremities, including as secondary to service-connected PTSD with alcohol dependence, based upon substitution, is granted.

Entitlement to service connection for Hepatitis C, including as secondary to service-connected PTSD with alcohol dependence, based upon substitution, is granted.

Entitlement to service connection for a callus on the right hand, based upon substitution, is denied.




REMAND

First, the July 2014 clinician opined the following:

The Veteran's hypertension was less likely than not related to service.  The Veteran had normal blood pressure readings at entry and separation.  The onset of the hypertension was between 1998-2000, long after military service ended.  The hypertension was not caused or aggravated by the service-connected PTSD.  The date of the onset of the hypertension was prior to PTSD diagnosis and hypertension is unrelated to PTSD per medical literature and multiple other pathology, such as diet and alcoholism.  The Veteran's hypertension was controlled well with medication and therefore was not aggravated.  Most patients with hypertension have essential hypertension.  The pathogenesis of essential hypertension is poorly understood.  Numerous risk factors for developing hypertension have been identified including black race, high sodium intake, excess alcohol intake, etc.  

Although excess alcohol intake was listed as a possible factor which could contribute to the development of hypertension, the clinician did not address whether the Veteran's hypertension was at least as likely as not related to his alcohol dependence associated with his service-connected PTSD.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Second, an August 2002 VA treatment note indicates a history of skin rashes.  A June 2003 VA treatment record indicates that Veteran requested steroid cream for a rash on his penis.  He reported a skin growth over his penis which was worse in the summer.  He also reported that he been given medication for it in 1996.  The examiner indicated a possible diagnosis of seborrhea of face and face.  A June 2007 VA treatment note indicates that the Veteran complained of intermittent rashes on his hands, forearms and penis, possibly eczema.  A November 2007 treatment note indicates that the Veteran was treated for a rash on his chest, consisting of a 3 centimeter lesion, possibly psoriasis.  As there is evidence that the Veteran was treated for his skin rashes prior to beginning treatment at the VA, the appellant should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of any additional private records.  Specifically, a March 2003 VA treatment record indicates that the Veteran participated in rehabilitation at SJMC (possibly St. John's Outpatient Drug and Alcohol Treatment in Tulsa, Oklahoma) in 1996.  If the Veteran was given cream for his skin rashes in 1996, it may have been prescribed while he was being treated at St. John's. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she provide or authorize the release of the Veteran's records from St. John Medical Center, Rehabilitation and any other private facility where the Veteran may have been treated for his skin rashes.  See June 2003 VA treatment record which indicates that he was treated for skin rash in 1996; see also March 2003 VA treatment record which indicates that the Veteran was treated at SJMC for rehabilitation purposes.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the appellant and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  Then, obtain an addendum opinion from the July 2014 clinician (or an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the clinician for review in connection with the opinion.  The clinician is requested to review the electronic claims file and offer an opinion as to the following questions:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected PTSD with alcohol dependence.  

If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD with alcohol dependence.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD with alcohol dependence.  

The clinician's attention is directed to the July 2014 opinion which stated that hypertension may be due to excessive alcohol intake. 

Please provide a complete rationale for all opinions.  

The clinician is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, readjudicate the claims on appeal and complete any further development deemed necessary.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the appellant the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


